Hawkins, Justice.
Having held in Hodges v. Balkcom, ante, p. 856, that, since the petitioner had already had a review of the judgment of conviction by every court of the land to which she could apply, she was not entitled to be released on supersedeas bail bond pending disposition of a certiorari complaining of a judgment dismissing a motion to vacate and set aside a judgment in a misdemeanor case in the Criminal Court of Fulton County, since such motion was not a writ or remedy within the meaning of Code § 19-216 to review a judgment of conviction in a criminal ease — the bill of exceptions in the instant case, assigning error upon the judgment of Fulton Superior Court sustaining a demurrer to the plaintiff’s petition for mandamus to compel the trial judge of the Criminal Court of Fulton County to grant a supersedeas and assess the amount of a supersedeas bond in such proceeding, is-without merit.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating.